Case 0:20-cv-61940-XXXX Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  WAYNE FLETCHER,

                 Plaintiff,
  v.

  CRAFTMADE PEMBROKE, LLC,
  MATHEW BAUM,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, WAYNE FLETCHER, brings this action against Defendants, CRAFTMADE

  PEMBROKE, LLC and MATHEW BAUM, pursuant to the Fair Labor Standards Act (“FLSA”),

  29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff WAYNE FLETCHER was a resident of the State of

  Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, CRAFTMADE PEMBROKE, LLC, was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of bar and restaurant operations, at all times material hereto was the “employer” of Plaintiff as that

  term is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.

  4.     Defendant, CRAFTMADE PEMBROKE, LLC, and the entities Craftmade Bonita, LLC,

  Craftmade Boynton, LLC, Craftmade Enterprises, LLC, Bowlmade Pembroke, LLC, and

  Craftmade Naples, LLC, are a single enterprise under the Fair Labor Standards Act, performed
Case 0:20-cv-61940-XXXX Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 3



  related activities through unified operation and common control for a common business purpose,

  engaged along with their employees in interstate commerce, and have an annual gross sales and/or

  business volume of $500,000 or more.

  5.      Defendant CRAFTMADE PEMBROKE, LLC and the entity Bowlmade Pembroke, LLC,

  were joint employers of Plaintiff under the Fair Labor Standards Act, shared Plaintiff’s services,

  had Plaintiff acting in the interest of each business, and shared common control of Plaintiff.

  6.     Defendant, MATHEW BAUM, is a resident of Lee County, Florida and was, and now is, a

  manager of Defendant, CRAFTMADE PEMBROKE, LLC, controlled Plaintiff’s duties, hours

  worked, and compensation, and managed the day-to-day operations of CRAFTMADE

  PEMBROKE, LLC. Accordingly, MATHEW BAUM was and is an “employer” of the Plaintiff

  within the meaning of 29 U.S.C. §203(d).

  7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  8.     Plaintiff WAYNE FLETCHER worked for Defendants as a cook.

  9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  10.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.
Case 0:20-cv-61940-XXXX Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 3



  13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

  set forth herein in full.

  16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
